     JOHN R. MANNING (SBN 220874)
 1   ATTORNEY AT LAW
 2
     1111 H Street, # 204
     Sacramento, CA. 95814
 3   (916) 444-3994
     Fax (916) 447-0931
 4
     Attorney for Defendant
 5
     Damone D. Block
 6
                            IN THE UNITED STATES MAGISTRATE COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                         ) No. 2:08 CR 212 LKK/TLN
                                                       )
10
                                                       )
             Plaintiff,                                ) APPLICATION AND ORDER
11
                                                       ) EXONERATING BOND
     v.                                                )
12
                                                       )
     DAMONE D. BLOCK,                                  )
13
                                                       )
                                                       )
14           Defendant.                                )
                                                       )
15
                                                       )
                                                       )
16

17
             On December 12, 2009, defendant Damone D. Block was sentenced by the Hon.
18
     Lawrence K. Karlton. (Mr. Block was subsequently "re-sentenced" on February 3, 2015, by the
19
     Honorable Troy L. Nunley.) Defendant had previously posted a $200,000.00 appearance bond
20
     secured by a deed of trust on/for the property (and residence) located at 3646 Taylor Street,
21
     Sacramento, CA 95838 (ECF #278). Accordingly, the surety for the defendant’s bail bond is
22
     entitled to the release of the home title, and it is respectfully requested that this Court direct the
23
     Clerk of the Court to reconvey title forthwith, and that the bond be exonerated.
24

25
     ///
26

27
     ///
28




                                                        1
 1

 2   DATED: January 8, 2019   /s/ John R. Manning
                              Attorney for Defendant
 3
                              Damone D. Block
 4

 5   IT IS SO ORDERED.
 6

 7   Dated: January 8, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                2
